Citation Nr: 0904099	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  06-04 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative bone 
or joint disease, claimed as due to exposure to asbestos 
and/or ionizing radiation. 

2.  Entitlement to service connection for psychosis, claimed 
as due to exposure to asbestos.   

3.  Entitlement to service connection for the residuals of a 
head injury.   

4.  Entitlement to service connection for residuals of 
exposure to asbestos (other than degenerative bone or joint 
disease and a psychotic disorder). 

5.  Entitlement to service connection for the residuals of 
exposure to ionizing radiation (other than degenerative bone 
or joint disease).    


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran had active military service with the United 
States Navy from December 1977 to December 1980.  He also 
served in the Navy Reserves from December 1990 to December 
1991.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2005 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas.                   

In regard to the veteran's claim for service connection for 
the residuals of a head injury, the Board recognizes that the 
RO has characterized this issue as entitlement to service 
connection for a head injury secondary to environmental 
hazards in the Gulf War.  It is apparent that the RO's 
characterization of this issue stems from the veteran's 
August 2005 application for compensation (VA Form 21-526) in 
which the veteran responded "yes" to the question of 
whether he was exposed to an environmental hazard in the Gulf 
War.  The veteran also noted that his "disability" was a 
"head injury" and that the "hazard" was an "i-beam."  He 
explained that while he was aboard ship, he ran into an i-
beam and "blacked out."  After the veteran filed his claim, 
the RO contacted the service department to verify the 
veteran's dates of service in Southwest Asia.  The service 
department responded that there was no evidence in the 
veteran's file to substantiate any service in Southwest Asia.  
Thus, given that the veteran did not serve in Southwest Asia 
during the Gulf War, it appears that he misunderstood the 
question in the application regarding whether he had been 
exposed to an environmental hazard during the Gulf War.  It 
is clear to the Board that in the application, the veteran 
was describing a head injury during service, and, as such, 
was filing a claim for service connection for the residuals 
of a head injury, and not a claim for service connection for 
a head injury secondary to environmental hazards in the Gulf 
War.  Accordingly, the Board has characterized the issue on 
appeal as set forth on the title page of this decision.

In an August 2006 letter, the veteran was notified that his 
appeal had been certified to the Board and that pursuant to 
38 C.F.R. § 20.1304, he had 90 days in which to submit 
additional evidence to the Board.  In addition, that letter 
notified him that if he waited more than 90 days to send the 
Board additional evidence, he must explain to the Board in 
writing why he could not send that evidence on time and it 
would be up to the Board to determine whether to accept the 
evidence.

In late December 2007, the veteran submitted directly to the 
Board VA Medical Center (VAMC) inpatient treatment records.  
The records pertained to the veteran's hospitalization in 
early December 2007 for surgery of his left hip.  According 
to the records, the veteran had degenerative joint disease of 
the left hip.  The Board notes that given that the veteran's 
case was certified on appeal in August 2006, the 
aforementioned evidence was submitted outside of the 90-day 
period allowed in 38 C.F.R. § 20.1304.  The veteran has 
offered no explanation for his failure to timely submit the 
evidence received at the Board in December 2007.  
Nevertheless, given that the submitted evidence is pertinent 
to the veteran's claim for service connection for 
degenerative bone or joint disease, the Board will consider 
the evidence in its appellate review.   


FINDINGS OF FACT

1.  The veteran's service treatment records bear no 
indication of any complaints of, treatment for, or diagnosis 
of degenerative bone or joint disease; the only  post- 
service evidence of record that shows such disease is 
degenerative joint disease of the left hip, which is not 
apparent until many years post-service; there is no competent 
evidence of a nexus between any currently diagnosed 
degenerative joint disease, to include degenerative joint 
disease of the left hip, and any incident of service, to 
include alleged exposure to asbestos and/or ionizing 
radiation.    

2.  The medical evidence does not show a diagnosis of 
psychosis during service or for many years thereafter; there 
is no competent evidence of a nexus between any currently 
diagnosed psychotic disorder and any incident of service, to 
include alleged exposure to asbestos; the veteran's currently 
diagnosed psychosis has been linked by medical opinion to 
substance abuse.  

3.  The veteran gives a history of incurring a head injury 
during service; however, his service treatment records, to 
include a separation physical examination, show no head 
injury or residuals thereof, and the post-service medical 
evidence fails to reveal a current diagnosis of residuals of 
a head injury.   

4.  There is no medical evidence or competent opinion to show 
that the veteran has a current disability due to alleged in-
service asbestos exposure.

5.  There is no medical evidence or competent opinion to show 
that the veteran has a current disability due to alleged in-
service exposure to ionizing radiation.    


CONCLUSIONS OF LAW

1.  Degenerative bone or joint disease was not incurred or 
aggravated during active service, nor may arthritis, to 
include involving the left hip, be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311(b)(2) (2008).  

2.  A psychotic disorder was not incurred or aggravated 
during active service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311(b)(2) (2008).     

3.  Service connection for claimed residuals of a head injury 
is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 8 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).       

4.  Service connection for claimed residuals of exposure to 
asbestos (other than degenerative bone or joint disease and a 
psychotic disorder) is not warranted.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).   

5.  Service connection for claimed residuals of exposure to 
ionizing radiation (other than degenerative bone or joint 
disease) is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.309(e), 3.311 (b)(2) (2008).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the August 
2005 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claims.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.   

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in August 2005 fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  That is, the veteran received notice of the 
evidence needed to substantiate his claims, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 394, 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) 
(Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).     

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the veteran prior to the 
November 2005 RO decision that is the subject of this appeal 
in its August 2005 letter.  Accordingly, the RO provided 
proper VCAA notice at the required time.   

With respect to the Dingess requirements, the veteran was 
provided with notice of the laws and regulations governing 
ratings and effective dates in a March 2006 letter, but such 
notice was post-decisional.  See Pelegrini, supra.  As to 
this timing deficiency, the Board is cognizant of recent 
Federal Circuit decisions pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, 487 F.3d 881 (2007), 
the Federal Circuit held that any error in a VCAA notice 
should be presumed prejudicial.  The claimant bears the 
burden of demonstrating such error. VA then bears the burden 
of rebutting the presumption, by showing that the essential 
fairness of the adjudication has not been affected.  Id.  

The Board finds that the presumption of prejudice raised by 
the failure to provide timely notice of the Dingess 
requirements is rebutted because the preponderance of the 
evidence is against the claims for service connection for 
degenerative bone or joint disease, psychosis, residuals of a 
head injury, residuals of exposure to asbestos, and residuals 
of exposure to ionizing radiation, which moots any question 
regarding a rating or effective date for a grant of service 
connection and a rating.   Such a lack of timely notice did 
not affect or alter the essential fairness of the RO's 
decision.  While the veteran does not have the burden of 
demonstrating prejudice, it is pertinent to note that the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies, either with respect to timing 
or content, have resulted in prejudice.

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claims by 
VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, but the veteran did not 
receive a VA examination for the purposes of deciding these 
claims, apparently because the RO did not deem such an 
opinion or examination to be "necessary" to render its 
decision on the claims.  See 38 U.S.C.A. § 5103A(d)(1); 
accord 38 C.F.R. § 3.159(c)(4).  38 U.S.C.A. § 5103A(d)(2) 
and 38 C.F.R. § 3.159(c)(4) require the Secretary to treat an 
examination or opinion as being necessary to make a decision 
on a claim if, taking into consideration all information and 
law or medical evidence (including statements of the 
veteran), there is "(1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim."  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. §. 3.159(c)(4); see Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 
(Fed. Cir. 2005) (discussing provisions of 38 U.S.C.A. § 
5103A(d)); Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1354-56 (2003) (discussing provisions 
of 38 C.F.R. § 3.159(c)(4) and upholding this section of the 
regulation as consistent with 38 U.S.C.A. § 5103A(d)).  An 
affirmative answer to these elements results in a necessary 
medical examination or opinion; a negative response to any 
one element means that the Secretary need not provide such an 
examination or solicit such an opinion.  See McLendon, supra, 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).   

In the instant case, there is no service or post-service 
medical evidence of degenerative bone disease or a head 
injury, to include residuals thereof.  In addition, there is 
no evidence of record showing that the veteran has a current 
diagnosis of a disease or disability associated with either 
asbestos exposure or exposure to ionizing radiation.  
Regarding the veteran's psychosis, the medical evidence does 
not show a diagnosis of psychosis during service or for many 
years thereafter, and there is no competent evidence of a 
nexus between any currently diagnosed psychosis and any 
incident of service, to include alleged exposure to asbestos.  
Rather, the veteran's psychosis has been linked to his 
substance abuse and not to his period of service.  The Board 
also notes that degenerative joint disease, to include 
degenerative joint disease of the left hip, is not apparent 
in the record until many years post service and there is no 
competent medical opinion of record that suggests a nexus 
between any currently diagnosed degenerative joint disease, 
to include degenerative joint disease of the left hip, and 
any incident of service, to include alleged exposure to 
asbestos and/or ionizing radiation.  Thus, in regard to the 
veteran's currently diagnosed psychosis and degenerative 
joint disease of the left hip, given the absence of a 
competent opinion supporting the contended causal 
relationship and the number of years that have elapsed since 
service, the Board finds that VA has no duty to provide an 
examination or medical opinion.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2007); 38 C.F.R. § 3.159(c)(4) (2008).  See 
McLendon, supra; Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003).

In the veteran's substantive appeal, dated in February 2006, 
the veteran requested that the RO retrieve his service 
treatment records from when he was aboard the U.S.S. 
Pensacola.  However, the Board notes that the veteran's 
service treatment records already include his treatment 
records from his period of time aboard the U.S.S. Pensacola.  
Thus, the requested evidence has already been obtained and 
associated with the veteran's claims file.      

Based on the foregoing, it is the Board's determination that 
the VA fulfilled its VCAA duties to notify and to assist the 
veteran, and thus, no additional assistance or notification 
was required.  The veteran has suffered no prejudice that 
would warrant a remand, and his procedural rights have not 
been abridged.  See Bernard v. Brown, 4 Vet. App. 384.


II.  Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Certain chronic disabilities, to include arthritis and 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  
38 C.F.R. § 3.303; see also, e.g., Voerth v. West, 13 Vet. 
App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 
(1997).
III.  Analysis

A.  Degenerative Bone or Joint Disease

The veteran contends that during service, he served aboard 
the U.S.S. Pensacola which was a nuclear submarine.  
According to the veteran, while he was aboard the U.S.S. 
Pensacola, he was exposed to asbestos and ionizing radiation.  
He maintains that due to such exposure, he developed 
disabilities, to include degenerative bone disease and 
degenerative joint disease.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for degenerative bone 
or joint disease.  The veteran's service treatment records 
are negative for any complaints or findings of degenerative 
bone disease or degenerative joint disease, to include 
degenerative joint disease of the left hip.  The records show 
that in November 1980, the veteran underwent a separation 
examination.  At that time, he denied any bone, joint or 
other deformity; arthritis, rheumatism, or bursitis; and/or 
swollen or painful joints.  The veteran's upper and lower 
extremities, and spine and other musculoskeletal system, were 
clinically evaluated as "normal."  

VAMC outpatient treatment records, dated from June to August 
2005, show that in August 2005, the veteran sought treatment 
for drug dependence.  In regard to the veteran's medical 
history, the examiner noted "degenerative joint disease."  
Upon physical examination, the examiner reported that the 
veteran had degenerative joint disease of the left hip.  

VAMC inpatient treatment records show that in early December 
2007, the veteran was hospitalized for approximately eight 
days in order to undergo a left hip resurfacing procedure.  
The veteran's pre- and post-operative diagnosis was left hip 
degenerative joint disease.  

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  (Emphasis added.)  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the instant case, there is no competent medical 
evidence showing a current diagnosis of degenerative bone 
disease.  As stated above, the veteran's service treatment 
records are negative for any findings of degenerative bone 
disease, and there is no current evidence of a diagnosis of 
degenerative bone disease (other than degenerative joint 
disease or arthritis discussed below).  

The evidence of record does, however, show that the veteran 
has a current diagnosis of degenerative joint disease, 
specifically degenerative joint disease of the left hip.  
Nevertheless, the first evidence of record of degenerative 
joint disease is in August 2005, over 24 years after the 
veteran's separation from the military and well beyond the 
one-year presumptive period allotted for chronic diseases 
under § 3.309(a).  The veteran's service treatment records 
are negative for any findings of degenerative joint disease, 
including degenerative joint disease of the left hip, and as 
stated above, the first evidence of record of degenerative 
joint disease is not until August 2005.  With respect to 
negative evidence, the Court held that the fact that there 
was no record of any complaint, let alone treatment, 
involving the veteran's condition for many years could be 
decisive.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000), [it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints]; see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) ["negative evidence" could be considered 
in weighing the evidence].  In this case, such negative 
evidence weighs against the claim for service connection.    

In this case, there is no competent medical evidence of 
record which links the veteran's currently diagnosed 
degenerative joint disease of the left hip to his period of 
active military service.  The Board recognizes the veteran's 
contention that he was exposed to ionizing radiation during 
service and that such exposure caused him to develop 
degenerative joint disease.  In this regard, the evidence of 
record does not confirm that the veteran was exposed to 
ionizing radiation.  For example, there is no indication that 
he was issued a radiation film badge or that there is a 
service occupational exposure record that documents such 
exposure.  Even assuming, without deciding, that the veteran 
was in fact exposed to such radiation during his active 
service, his claim still would fail, as degenerative joint 
disease does not fall on the list of diseases specific to 
radiation-exposed veterans, pursuant to 38 CF.R. § 3.309(d), 
nor is it found on the list of radiogenic diseases that 
warrant presumptive service connection under 38 C.F.R. § 
3.311(b)(2). The veteran further has not "cited or submitted 
competent scientific or medical evidence that the claimed 
condition is a radiogenic disease," according to 38 C.F.R. § 
3.311(b)(4).  In the absence of such evidence, service 
connection is not warranted on these presumptive bases.     

Likewise, the Board also recognizes the veteran's contention 
that he was exposed to asbestos during service and that such 
exposure caused him to develop degenerative joint disease.  
The evidence of record does not confirm that the veteran was 
exposed to asbestos, but even if the Board were to assume, 
without deciding, that the veteran was in fact exposed to 
asbestos during his period of service, his claim would still 
fail because there is no evidence of record linking his 
currently diagnosed degenerative joint disease of the left 
hip to his claimed in-service asbestos exposure.    

In the instant case, the only evidence of record supporting 
the veteran's claim is his own lay opinion that he currently 
has degenerative bone disease and/or degenerative joint 
disease that is related to his period of active military 
service, specifically to his claimed in-service exposure to 
asbestos and ionizing radiation.  However, the veteran has 
not been shown to possess the training or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation, and his opinion thus does not constitute competent 
medical evidence.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1998); YT v. Brown, 9 
Vet. App. 195, 201 (1996); Espiritu, supra.     

As such, the fact remains that there is no competent evidence 
on file linking the veteran's degenerative joint disease of 
the left hip to service or to any incident of service, 
including claimed in-service exposure to asbestos and 
ionizing radiation, despite his assertions that such a causal 
relationship exists.  In addition, there is no evidence of 
record of a current diagnosis of any other degenerative bone 
disease.  Therefore, in light of the above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for degenerative bone or joint 
disease, claimed as due to exposure to asbestos and/or 
ionizing radiation.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 
274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that 
"the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant").

B.  Psychosis

The veteran contends that his currently diagnosed psychosis 
is related to his period of service.  He specifically 
maintains that his psychosis is due to his claimed in-service 
asbestos exposure.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for psychosis.  The 
veteran's service medical records are negative for any 
complaints or findings of a psychiatric disability, to 
include psychosis.  In the veteran's November 1980 separation 
examination, the veteran was clinically evaluated as 
"normal" for psychiatric purposes.  

The first medical evidence of record of a diagnosis of 
psychosis is in August 2005.  VAMC outpatient treatment 
records reflect that in August 2005, the veteran was treated 
for substance abuse.  Following mental status evaluation, the 
pertinent diagnosis was substance induced psychosis.  Thus, 
the first evidence of a diagnosis of psychosis is not until 
August 2005, over 24 years after the veteran's separation 
from the military and well beyond the one-year presumptive 
period allotted for chronic diseases under § 3.309(a).  Such 
a gap in time between service and the initial post-service 
diagnosis weighs against the claim.  Maxson, supra.

In this case, there is no competent medical evidence of 
record which links the veteran's currently diagnosed 
psychosis to his period of active military service.  Rather, 
the veteran's psychosis has been linked to his substance 
abuse.  

The Board recognizes the veteran's contention that he was 
exposed to asbestos during service and that such exposure 
caused him to develop psychosis.  The evidence of record does 
not confirm that the veteran was exposed to asbestos, but 
even if the Board were to assume, without deciding, that the 
veteran was in fact exposed to asbestos during his period of 
service, his claim would still fail because there is no 
evidence of record linking his currently diagnosed psychosis 
to his claimed in-service asbestos exposure.    

In the instant case, the only evidence of record supporting 
the veteran's claim is his own lay opinion that he currently 
has psychosis that is related to his period of active 
military service, specifically to his claimed in-service 
exposure to asbestos.  However, the veteran has not been 
shown to possess the training or credentials needed to render 
a diagnosis or a competent opinion as to medical causation, 
and his opinion thus does not constitute competent medical 
evidence.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1998); YT, 9 Vet. App. at 
195, 201; Espiritu, supra.     

As such, the fact remains that there is no competent evidence 
on file linking the veteran's current diagnosis of a 
psychotic disorder to service or to any incident of service, 
including claimed in-service exposure to asbestos, despite 
his assertions that such a causal relationship exists.  
Therefore, in light of the above, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for psychosis, claimed as due to exposure 
to asbestos.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant").

C.  Residuals of a Head Injury

The veteran contends that while he was serving aboard the 
U.S.S. Pensacola, he hit his head on an i-beam and "blacked 
out."  He maintains that he currently has residuals of his 
in-service head injury.  

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  (Emphasis added.)  See Watson, 4 Vet. App. at 309, 
314; Brammer, 3 Vet. App. at 223, 225.  In the instant case, 
there is no competent medical evidence showing a current 
diagnosis of residuals of a head injury.  

The veteran's service medical records are negative for any 
complaints or findings of a head injury.  In the veteran's 
November 1980 separation examination, the veteran's head was 
clinically evaluated as "normal."   

VAMC outpatient and inpatient treatment records, dated from 
June to August 2005, and in December 2007, are negative for 
any complaints or findings of residuals of a head injury.  

In this case, there is no evidence of record to show that the 
veteran currently has residuals of a head injury.  The only 
evidence of record supporting the veteran's claim is his own 
lay opinion that he currently has residuals of a head injury.  
However, the veteran has not been shown to possess the 
training or credentials needed to render a diagnosis or a 
competent opinion as to medical causation.  Therefore, his 
lay opinion does not constitute competent medical evidence 
and lacks probative value.  See Cromley v. Brown, 7 Vet. App. 
376, 379 (1995); Espiritu, supra.       

In summation, while the veteran has provided a history of a 
head injury during service, his service medical records, to 
include his separation physical examination, show no head 
injury or residuals of same, and the post-service medical 
evidence fails to show a current diagnosis of any residuals 
of a head injury.  

In light of the above, the Board finds that the preponderance 
of the evidence is against the veteran's claim for service 
connection for claimed residuals of a head injury.  
Accordingly, service connection for this disability must be 
denied.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b); Ortiz, 
supra; Gilbert, supra.     

D.  Residuals of Exposure to Asbestos and Ionizing Radiation

The veteran contends that while he was in the military, he 
served aboard a nuclear submarine, the U.S.S. Pensacola.  
According to the veteran, while he was aboard the U.S.S. 
Pensacola, he was exposed to asbestos and ionizing radiation.  
He maintains that at present, he has residuals of his in-
service exposure to asbestos and ionizing radiation.   

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  (Emphasis added.)  See Watson, 4 Vet. App. at 309, 
314; Brammer, 3 Vet. App. at 223, 225.  In the instant case, 
there is no competent medical evidence showing that the 
veteran currently has a disease or disability which is 
related to in-service exposure to asbestos and/or ionizing 
radiation.  

The Board recognizes the veteran's contention that he was 
exposed to asbestos and ionizing radiation while serving 
aboard a nuclear submarine.  In this regard, there is no 
evidence of record which shows that the veteran was exposed 
to asbestos or ionizing radiation during service.  However, 
even if the Board accepts as true that he did experience such 
exposure, there is still no competent medical evidence of 
record which shows that he currently has a disease or 
disability due to his in-service exposure to asbestos and/or 
ionizing radiation.  Specifically, the veteran does not have 
a current diagnosis of asbestosis or a record of 
symptomatology to indicate the presence of a chronic 
disability involving asbestos exposure.  The Board 
specifically notes that there is no evidence of a current 
lung disease related to asbestos exposure.  In addition, 
there is no evidence of record showing that the veteran has a 
disease from the list of diseases specific to radiation-
exposed veterans, pursuant to 38 CF.R. § 3.309(d), nor is 
there evidence that he has a disease found on the list of 
radiogenic diseases that warrant presumptive service 
connection under 38 C.F.R. § 3.311(b)(2).  

In this case, the only evidence of record supporting the 
veteran's claim is his own lay opinion that he currently has 
residuals of claimed in-service exposure to asbestos and 
ionizing radiation.  However, the veteran has not been shown 
to possess the training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  
Therefore, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Cromley, 7 
Vet. App. at 376, 379; Espiritu, supra.       

In summation, there is no medical evidence of record showing 
a current medical diagnosis of a disease or disability due to 
asbestos exposure.  There is also no medical evidence of 
record reflecting a current diagnosis of a disease or 
disability due to exposure to ionizing radiation.  Therefore, 
the Board finds that service connection is not warranted for 
claimed residuals of exposure to asbestos or ionizing 
radiation.  As the preponderance of the evidence is against 
the claims, the benefit of the doubt doctrine does not apply.  
See 38 U.S.C.A. § 5107(b); Ortiz, supra; Gilbert, supra.  


ORDER

Service connection for degenerative bone or joint disease, 
claimed as due to exposure to asbestos and/or ionizing 
radiation, is denied. 

Service connection for psychosis, claimed as due to exposure 
to asbestos, is denied.   

Service connection for the residuals of a head injury is 
denied.   

Service connection for the residuals of exposure to asbestos 
is denied.  

Service connection for the residuals of exposure to ionizing 
radiation is denied.    



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


